Name: 2005/648/EC: Commission Decision of 8 September 2005 concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2005) 3389) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  agricultural activity;  animal product;  Europe;  international trade
 Date Published: 2006-12-12; 2005-09-15

 15.9.2005 EN Official Journal of the European Union L 238/16 COMMISSION DECISION of 8 September 2005 concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2005) 3389) (Text with EEA relevance) (2005/648/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22 thereof, Whereas: (1) On 23 August 2005 Bulgaria confirmed an outbreak of Newcastle disease in the administrative district of Vratsa in Bulgaria. Newcastle disease is a highly contagious viral disease in poultry and birds and there is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate to take measures in relation to imports of live poultry, ratites, farmed and wild feathered game birds and hatching eggs of these species from Bulgaria. (3) Bulgaria has communicated further information on the disease situation and asked for regionalisation to suspend importation into the Community from the administrative district of Vratsa only, since the situation in the rest of the country appears to be satisfactory. The information available at present gives the possibility to reduce the protection measures to a specific region. (4) Therefore, the importation into the Community from the administrative district of Vratsa in Bulgaria should be suspended for fresh meat of poultry, ratites and wild and farmed feathered game, meat preparations and meat products consisting of, or containing meat of those species, obtained from birds slaughtered after 16 July 2005. (5) Commission Decision 2005/432/EC (3) lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultry meat products originating in Bulgaria treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports from the administrative districts in Bulgaria listed in the Annex to this Decision of live poultry, ratites, farmed and wild feathered game and hatching eggs of these species. Article 2 Member States shall suspend imports from the administrative districts in Bulgaria listed in the Annex to this Decision of: (a) fresh meat of poultry, ratites, farmed and wild feathered game; and (b) meat preparations and meat products consisting of, or containing meat of, the species referred to in point (a). Article 3 1. By way of derogation from Article 2(a) and (b), Member States shall authorise imports of the products covered by that Article which have been obtained from poultry, ratites, farmed and wild feathered game coming from the administrative districts in Bulgaria listed in the Annex to this Decision and which were slaughtered or killed before 16 July 2005. 2. In the veterinary certificates accompanying consignments of the products referred to in paragraph 1, the following words shall be included: Fresh poultry meat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat (4) in accordance with Article 3(1) of Decision 2005/648/EC. 3. By way of derogation from Article 2(b) of this Decision, Member States shall authorise imports of meat products consisting of, or containing meat of, poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to in points B, C or D in Part 4 of Annex II to Decision 2005/432/EC. Article 4 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 5 This Decision shall apply until 23 August 2006. Article 6 This Decision is addressed to the Member States. Done at Brussels, 8 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 151, 14.6.2005, p. 3. (4) Delete as appropriate. ANNEX Administrative district of Vratsa